 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUARCO IncorporatedandGraphic CommunicationsUnion District`CouncilNo.2,InternationalPrinting and Graphic Communications Union,AFL-CIOand 'Graphic Communications Dis-trict Council No. 2, and its Local 388M,Inter-national Printing and Graphic CommunicationsUnion,AFL-CIO. Cases 21-CA-24219 and 21-CA-2442519 March 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFrOn 30 September 1986 Administrative LawJudge Gerald A. Wacknov issued the attached de-cision.The Respondent filed exceptions and a sup-portingbrief.The Respondent further filed `amotion to reopen the record for the purpose of in-troducing additional evidence. The General Coun-sel filed an answering brief and a response to themotion to reopen the record.The National Labor Relations; Boardhasdelegat-ed its authority in this proceeding to a three-member panel.-The Board has considered the decision and therecord' in light of the exceptions and briefs andhas decided to affirm the judge's ruling, fmdings,2and conclusions and to adopt the recommendedOrder.Frank M. Wagner, Jr., Esq.,for the General Counsel.William P. Treacy, Esq.,of Lake Forest, Illinois, for theRespondent.DECISIONSTATEMENT OF THE CASEGERALD A.WACxxov,Administrative Law Judge.Pursuant to notice,a hearing with respect to this matterwas held before me in Riverside,California,on 10 June1986.The initial charge in Case21-CA-24219 was filedon 16 October 1985 by Graphic Communications UnionDistrict Council No. 2, International Printing and Graph-icCommunications Union,AFL-CIO (theUnion) andwas amended on 28 February 1986.The chargein Case21-CA-24425 was filed by the Union on 16-January1986.Thereafter,on 31 March 1986,the Regional'Direc-tor for Region 21 of the National Labor,Relations Board(the Board)issued'a consolidated complaint and notice ofhearing alleging a' violation by UARCO Incorporated(Respondent)of Section 8(a)(1), (3), and (5) of the Na-tional Labor Relations Act.-The parties were afforded a full opportunity to beheard,to call,examine and cross-examine witnesses, andto introduce relevant evidence.Since the close of thehearing, briefs have been received from the GeneralCounsel and counsel for Respondent.On the entire record,'and based on my observation ofthe witnesses and consideration of the briefs submitted, Imake the followingFINDINGS OF FACT1. JURISDICTIONORDERThe ,National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, UARCO In-corporated,Riverside,California,itsofficers,agents, successors, and assigns, shall take the actionset forth in the Order.1TheRespondent in its motion to reopen urges that the record be re-opened to permit the introduction of certain records regarding the rela-tive number of data mailer operators employed by it as of the date of thehearing.The Respondent does not state any reason why this evidencewas not presented at the hearing nor does the Respondent state that thisisnewly discovered evidence or evidence which has become availableonly since the close of the hearing.The Respondent's motion is thereforedenied.2In adopting the judge's conclusion that the Respondent violated Sec.8(a)(5),we rely on the total lack of notice to the Union regarding thewage freeze prior to its implementationThe recordreveals that the Respondent has consistently used its regu-lar press operator wage rate than its data mailer press operator wage ratefor purposes of comparison in its annual wage surveyWe note that thedata mailer machine is unique to the Respondent and its competitors donot have data mailer operators.The judge,in the remedy section of his decision,ordered thatbackpaybe computed in accordance with the formula set forth in FW WoolworthCo., 90 NLRB289 (1950).That formula is only applicable in circum-stances involving computations of interim earningsThe correctbackpayformula for unilateral changes is set forth inOgle Protection Service,183NLRB 682 (1970)The Respondent is a Delaware corporation engaged inthe manufacture and sale of business forms with a facilitylocated in Riverside, California. In the course and con-duct of its business operations, the Respondent annuallysells and ships goods and products valued in excess of$50,000 directly to customers located outside the State ofCalifornia.It is admitted, and I find, that the Respondent is, andhas been at all times material, an employer engaged incommerce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admittedthatthe Union is, and has been at alltimes material,a labor organization within the meaningof Section, 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEA. The IssuesThe principal issues raised by the pleadings are wheth-er the Respondent,in violation of Section 8(a)(3) of the1The General Counsel's motion to amend exhibit by attaching to G CExh 11 a 7-page document entitled "1984 Area Wage Summary" isgranted. Further, the General Counsel's unopposed motion to correcttranscript is granted.283 NLRB No. 48 UARCO INC.Act, withhelda wage increase from itsRiverside 'em-ployees, and whetheritviolated Section 8(a)(5) of theAct by unilaterallychanging employees'terms and con-ditions of employment.B. The FactsThe Union was certified on 20 December 1984 as thecollective-bargaining representative of the Respondent'semployees in the following unit:All productionand maintenance employees, ware-house employees,shipping and receiving employeesand truck drivers employed by Respondent at its fa-cility located at 990 Palmyrita Avenue, Riverside,California, excluding all office clerical employees,professional employees,guards and supervisors asdefined in the Act.The unit is comprised of approximately 85 employees.Bargaining commenced on 21 February 1985,2 and con-tinued until 11 December when negotiations broke off asa result of the Union's failure to accept the Respondent'slast and final proposal which provided for a 12-monthwage freeze. The parties had, at Respondent's request,deferrednegotiations onwages and other economicitems until noneconomic matters had been explored, andRespondent's first offer on wages, namely, to freezethem, came on 8 October, 2 days after the date on whichthe annual wage increase,infra,had always become ef-fective.William Gordon, who has been Respondent's River-side plant manager for 17 years, testified that the unitemployees herein have received a general pay increasethe first Sunday in October in each of these 17 yearsexcept for 1985, when no pay increase was granted.3Gordon testified that during each prior year he an-nounced and promised to the unit employees at companymeetings that they could expect to receive a substantiallysimilar pay increase that was granted to production em-ployees' atMoore Business Forms of Fullerton, Califor-nia (Moore), a unionized plant which was Respondent'sprimary local competitor. Gordon testified that this hadbeen Respondent's "principal promise" to the employeesat least since he became plant manager, and that the payscale of Moore "was the principal ' criteria we used in de-termining our wage package every year," which wasbasedon an annualsurvey of local printing firms. Re-spondent's 1985 survey was completed in August.Gordon testified that no 1985 wage increases weregranted the production employees at the Roseburg,Oregon plant, a facility also under Gordon's supervision.Gordon's affidavit, referring to the Roseburg plant, statesas follows:No wage increase was given for two reasons:first, it is located in the heart of the lumber industrywhich is suppressed and suffering large layoffs; sec-ondly, we were able to obtain additional business if2All dates ortime periods hereinafter are within 1985 unless otherwisespecified.2However, the Respondent's clerical employees did receive a 3-per-cent wageincrease on this day, 6 October 1985.299we could controlour cost.We toldthe employeesthat,"In lieu of wage increases,that the wageswould remain the same,but because of the increaseof businessthey wouldbe assured no layoffs wouldoccur.Thus we effectivelytraded wage increases for as-sured work.Moore's contract with Printing Specialties and PaperProducts Union Local 522, a sister local of the Unionherein,extended from 1 September 1983 to 31 August1986.It provided for a wage increase during each yearof the contract,including a 4-percent increase for pro-duction employees on 1 September 1985. This broughtthe rate of Moore's press operators from $12.45 per hourto $12.95 per hour.Respondent's 1984 rate was at $12.55per hour for comparable positions4 and has remained atthat rate due to Respondent'sfailure to increase itswages in October 1985.From 1974through 1984 the sig-nificantwage rates of Moore and Respondent,used byRespondent for comparison purposes,have been as speci-fied in the following exhibit introduced into evidence bythe Respondent:The5 Respondent advanced various reasons for its de-cision to deviate from its admitted past practice of main-taining close comparability with Moore.According toEdward Werhand,Respondent's vice president of engi-neering,the production standards,which are based onthe time it should take to print or process a specifiedquantity of business forms, had declined at Respondent'sRiverside plant,and compared unfavorably with the av-erage companywide production standards of each of its12 plants.In this connection,documentary evidence con-sisting of monthly published production standards datashows that since 1981 the Riverside plant has beenamong the top six plants in production standards. How-ever,the most current data as of August 1985,when theRespondent determined that no wage increase was war-ranted,reflects that the Riverside press"department wasranked'number 9 out of 12 plants,with a 104.96 perform-ance standard for the 13 weeks ending 30 June 1986, andwas rated in finishing department standards(of the 8plants with finishing departments),with'a 96.1 perform-ance standard for the same period of time. No evidencewas, presented by Respondent to show the cause for thisdecline.Nor was any evidence adduced to show thatwage increases had ever been withheld atany of itsplants,because of a low performance standard ranking.Respondent also maintains that for purposes of its 1985area wagesurvey, it no longer considered Moore as thebellwetherplant,apparently taking the position that the' Respondent's rate fordata mailer operatorsis $12.76per hour. How-ever it appearsthatthis rate is paidto relativelyfew employees,and therecordevidenceshows that the Respondent has consistently used its reg-ular press operators' rate, rather than its data mailer press operator's rate,for purposes of its annualwage surveycomparisons Chart goes here5Thisheading denotes nondata mailer press ratesMoore does nothave data mailer pressess Thepercentage figure is based on 100 percent, which is the amountof outputthat all the presses,collectively,are designed to produce in aspecifiedperiod of time. Thus, theRiverside plant was operating abovestandard in the press department 300DECISIONS OF THE NATIONAL LABQR RELATIONS BOARDplant had closed or moved between 1984 and 1985, andceased to be a significant basis for comparison. Thus,PlantManager Gordon testified that for purposes of the1985wage survey he never compared the Riversideplant with Moore's new plant located in theCity of In-dustry.The evidence shows that Moore's facilitywasmoved from Fullerton to the City of Industry,some 10miles distant,sometime after August 1984,and that theexisting collective-bargaining agreement between Mooreand Printing Specialtiesand Paper ; Products Union,Local 522 was continued without negotiation or inter-ruption at the new location.While the Union's president,Bernard Sapiro,testified that he believedMoore's newplant employs fewer than 100 employees, Sapiro's testi-mony reveals that he is not entirely aware of the situa-tion at that plant asits employees are represented by an-'otherLocalUnion.However, according to Sapiro,Moore's_Fullerton plant had been gradually reduced insize since about 1975.Moreover,the Respondent's 1984wage survey shows that, Moores Fullerton plant had 180employees,- and its 1985 wage survey,which specificallyincludedMoore's City ,of Industry plant as one of theplants surveyed in Respondent's 1985 wage study, showsthat it has 190 employees.'C. Analysisand ConclusionsThe reasons advancedby theRespondent for deviatingfrom its promised annual wage increase to the produc-tion employees,consistently honored for at least the past17 years, simply are not supported by the record evi-dence.The 1985 area wage survey report was submitted toPlantManager Gordon by R. D. Kozaki,supervisor, in-dustrial relations, on 12 August 1985. Kozaki, who wasnot called as a,witness in-this proceeding,recommendedno wage -increase for 1985 , despite the fact that the aver-age .increase for - the Southern.California firms surveyedwas 4.60 percent. As noted above, assuming that the thenmost recent 1985 performance standard statistics,speci-fied above,were known to Kozaki at the time he issuedhis report,the Respondent's press department ranked 9(out of 12 plant) and was well above 100-percent effi-ciency.In the finishingdepartmentitwas six .(out ofeight plants),with 96.1 efficiency.More importantly, theRespondent has adduced no evidence,purporting to showthat the employees ofanyof its, plants, at any timeduring 'the past 17 years, have ever been punished by thewithholding of a wage increase for having relatively lowperformance standards in any category. Further,it is .sig-nificant that Respondent deemed it necessary to raise thewagesof thenonunit clerical employeesby 3 percent. Fi-nally,it is clear thatThe Respondent's failure to grant awage increase to the Roseburg,Oregon production em-ployees was based on extraordinary circumstances notrelevant'or comparable to the issues,in the instant case.The Respondent'scontention that it discontinued itspolicy of maintaining close comparability between itswage rate and those of its primary competitor in the areabecause, according to Plant Manager Gordon, Moore7 In 1983, according to Respondent's survey,Moore'sFullerton planthad 197 employees"closedsometimebetween, `84 and, `85," is patently friv-olous. The clear and -credible record evidence shows thatMoore did not close.Rather it moved to another loca-tion just 10 miles away from its original facility.There isno evidence that its general manufacturing operationschanged in any material respect.Nor does Gordon speci-fy with any clarity whatcaused him to cease giving anyconsideration toMoore's existence for purpose of thewage survey, or why,givenRespondent'sposition,Moore was even included in the 1985 wagesurvey.Indeed,theRespondent'swage survey specifically in-cluded the applicable information regardingMoore'sCity ofIndustry plant and,perhaps most importantly, the1985 wage survey compiled by Respondent8 shows thatthe number of Moore's employees increased between1984 and 1985,and its employee complement is apparent-ly more than double the size of Respondent's work forceof some 85 unit employees.In summary,the facts provethe converse of Respondent's contention that Mooreceased to be a viablebusinessor that Moore's workforce or business operations changed in any significantrespect.The Respondent asserts that its current press wagerate, the standard used as a basis for its wage survey, issubstantially similar to the, $12.77-per-hour average,pressrate of competitors in the area, and that this is also areason for not increasing wages in 1985.However, theevidence shows that the Respondent's area wage surveyshave always been premised on the nondata mailer pressratewhich, for the Respondent, has remained at $12.55sinceOctober 1984. Thus, the Respondent'snondatamailer press rate, the standard used for purpose of com-parison, is some 25 cents per hour below the averagepress rate of its acknowledged competitors;and 40 centsper hour below the comparable press rate of Moore.As discussed above,Respondent has presented novalid reasons for deviating- from its 17-year history ofgranting on the first Sunday in October-of each yearwage increases comparable to the annual wage increasesgranted by Moore. There is only one additional elementthatmay reasonably account for Respondent'sdeviantconduct,namely,the advent of the Union.On the basisof the, foregoing it is clear,and I find, that the 1985 wageincrease was denied because the employees'selected theUnion as their collective-bargaining representative, andthat Respondent's conduct is therefore violative of Sec-tion 8(a)(1) and (3) of the Act.The Respondent's promise to grant and the granting ofan annual wageincrease at the same time each yearmakes'thiswage increase a condition of employment. Itsdecision to withhold any wage increase,which wasalways instituted in October of each year,was made inmid-Augustat a timewhen the parties were engaged innegotiations.However, the Respondent admittedly didnot so,advisethe Union of thischange in past practice8 I regard this as more reliable evidence as to the number of employeesatMoore'sCity of Industry plant than UnionPresident Sapiro's testimo-ny. Sapiro wasadmittedlynot conversant with the details of Moore'splant, having no direct relationship with it, whereas Respondent's surveyisapparently based onspecificinformation furnished by Moore subse-quent to its move fromFullerton to the City ofIndustry UARCO INC.until about 8 October.By failing to timely,notify theUnion of this change in a condition of employment, theRespondent has violated Section 8(a)(5) of the Act, as al-leged.Liberty Telephone&Communications,204 NLRB317, 318 (1973).The Respondent'sunfair labor practices herein, tend-ing to cause employee disaffection, clearly have a sub-stantial adverse effect on the Union's status as representa-tive of the Respondent'semployees. Such,itappears,was Respondent's contrived intent.Itmay fairly be pre-sumed that this conduct on the part of Respondent re-sulted in the filing of the decertification petition by theemployees,on which the Respondent now relies as abasis for establishing doubt about the Union'smajoritystatus and permitting it to withdraw recognition. Underthe circumstances,the Respondent is not privileged towithdraw recognition or to refrain from bargaining withthe Union.Moreover,such conduct is violative of Sec-tion 8(a)(5) ofthe Act.Sacramento Clinical Laboratory,242 NLRB 944(1979);Guerdon Industries,218 NLRB658 (1975);AbbeyMedical/Abbey Rents, '2.64NLRB 969(1982).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.TheUnion is a labor organization within the mean-ing of Section 2(5) of the Act.3.The Respondent has violated Section 8(a)(1), (3),and (5) of the Act asalleged.THE REMEDYHaving found that the Respondent violated and is vio-latingSection 8(a)(1), (3), and (5) of the Act, I recom-mendthatitbe required to cease and desist therefromand from in any other mannerinterfering with,restrain-ing, or coercing its employees in the exercise of theirrights under Section7 of the Act.Moreover,Respondentshall be required to post an appropriate notice attachedas an Appendix.Further, the Respondent shall be required to grant thewage increase to the bargaining unit employees it wouldhave granted,retroactiveto 6 October1985,and makethe bargaining unit employees whole by paying thembackpay in the amount of the wage increase that theywould have received from that date in the manner pre-scribed in F.W. Woolworth Co.,90 NLRB 289 (1950),plus interest,as setforth inFlorida Steel Corp.,231NLRB 651 (1977).9 The Respondent shall also be re-quired to bargain, on request, with the Union.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed10See generallyIsis Plumbing Co,138 NLRB 716 (1962).io If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesORDER301The Respondent, UARCO Incorporated, Riverside,California, its officers,agents, successors,and assigns,shall1.Cease and desist from(a)Unlawfully withholding the 6 October1985 annualwage increase from the unit employees because the em-ployees selected the Union as their collective- bargainingrepresentative.(b) Refusing to negotiate in good faith with the Unionby failing to timely advise the Union of the decision towithhold theannual wage increase.(c)Withdrawing recognition from the Union andthereafter refusing to bargain with the Union.(d) In any othermanner interferingwith,restraining,or coercing employees in the exercise of the rights guar-anteed in Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the purpose of the Act.(a) Place in effect the hourly wage increases whichwould have been granted the unit employees on 6 Octo-ber 1985.(b)Make the unit employees whole for the discrimina-tion against them by paying them backpay in the amountof the wageincreasethey would have received, retroac-tive to 6 October 1985, with appropriate interest.(c) Bargain, on request, with the Union as the repre-sentative of employees in the following unit:All production and maintenance employees, ware-house employees,shipping and receiving employeesand truck drivers, employed by Respondent at its fa-cility located at 990 Palmyrita Avenue, Riverside,California, excluding all office clerical employees,professional employees,guards and supervisors asdefined inthe Act.(d)Preserve and, on request,make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(e)Post at Respondent's facilty at Riverside, Califor-nia, copies of the attached notice marked "Appendix." I'Copies of the notice, on forms provided by the RegionalDirector for Region 21, after being signed by the Re-spondent's authorized representative,shall be posted bythe Respondent immediately upon receipt and maintainedfor 60consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.' i If this Order is enforced by a judgment of a United States court ofappeals,the wordsin the noticereading "Posted by Order ofthe Nation-alLaborRelationsBoard" shall read "PostedPursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 302DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(f)Notify theRegional Director in writingwithin 20days fromthe date of this Order what steps the Re-spondent has takento comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.The Act gives employees the following rights:To engage in self-organizationTo,form,join,or assist any unionTo bargain collectively through representativesof their own choiceTo engage in activities together for the purposeof collective bargaining or other mutual aid or pro-tectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT unlawfully withhold the 6 October 1985annualwage increasefrom you because you selectedGraphic Communications Union District Council No. 2,and its Local388M,International Printingand GraphicCommunicationsUnion, AFL-CIO as your collective-bargaining representative.WE WILL NOT refuse to negotiate in good faith by fail-ing to timely advise the Union of our decision to with-hold the annual wage increase.WE WILL NOT unlawfully withdraw recognition fromthe Union and thereafter refuse to bargain with it as thecertified' collective-bargaining representative of employ-ees in the following unit:All production and maintenance employees, ware-house employees,shipping and receiving employeesand truck drivers employed by Respondent at its fa-cility located at 990 Palmyrita Avenue, Riverside,California,excluding all office clerical employees,professional employees,guards and supervisors asdefined inthe Act:WE WILL place into effect the wage increase whichthe unit employees were entitledto receive on 6 October1985 and WE WILL pay the unit employees backpay, withappropriateinterest,for the wages they would have re-ceived sincethat date.WE WILL bargain collectively and in good faith withthe Unionas the exclusivecollective-bargaining repre-sentativeof our employees in the unit described above.WE WILL NOT in any othermanner interfere'with, re-strain,or coerce our employees in the exercise of therights guaranteedthem by the National LaborRelationsAct.UARCO INCORPORATED